The opinion of the court was delivered
Pee Curiam.
Defendant was sentenced on a plea of guilty to a charge of manslaughter. Thereafter he moved to vacate the judgment and for leave to withdraw his plea. After full hearing his application was denied. He appeals directly to us. R. R. 1:2-1(c).
Defendant did not show any basis for relief. The action of the trial court was thoroughly correct. Nor do we find warrant for criticism of counsel who represented defendant by assignment in the original proceeding or on this appeal. Both did all that could be expected with the little they had to work with.
The order is affirmed.
For affirmance — Chief Justice Weinteaub, and Justices Jacobs, Francis, Peoctoe, Haul, Sci-iettino and Haneman—7.
For reversal—None.